IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-0705-15



                             SAMMY VIDALES, Appellant

                                             v.

                                THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE SEVENTH COURT OF APPEALS
                           LUBBOCK COUNTY

              P ER CURIAM

                                        ORDER




        Appellant was convicted of evading arrest or detention with a vehicle and sentenced

to confinement for sixty-two years. The Court of Appeals affirmed in part and reversed and

remanded in part. Vidales v. State, ___S.W.3d___ (Tex. App. - Amarillo No. 07-13-00286-

CR, delivered May 15, 2015). The State filed a petition for discretionary review on June 12,

2015.
                                                                               Vidales - 2

       On July 7, 2015, the Court of Appeals withdrew its opinion and issued another

opinion in its place. Vidales v. State, ___S.W.3d___ (Tex. App. - Amarillo No. 07-13-

00286-CR, delivered July 7, 2015). This second opinion is not permitted since Rule 50 of

the Texas Rules of Appellate Procedure has been abolished. Ex parte Shaw, 395 S.W.3d 819

(Tex. Crim. App. 2013). Rule 19.1(a) of the Texas Rules of Appellate Procedure provides

that the Court of Appeals retains plenary jurisdiction. The Court of Appeals' plenary

jurisdiction continues after a petition for review is filed in the Supreme Court, but there is

no corresponding rule for continuing jurisdiction after the filing of a petition for review in

this Court. T EX. R. A PP. P ROC. 19.2. When a petition for discretionary review is filed with

this Court, the appellate court loses authority to issue an opinion. Shaw at 819, Garza v.

State, 896 S.W.2d 192, 195 (Tex. Crim. App. 1995).

       The Court of Appeals’ opinion issued on July 7, 2015, after the State had filed its

petition for discretionary review. That opinion is not authorized by the Rules of Appellate

Procedure and the court did not have jurisdiction to issue that opinion. See id. Therefore,

the Court of Appeals’ opinion issued on July 7, 2015, is ordered withdrawn, and the original

judgment and opinion of the Court of Appeals that issued on May 15, 2015, is reinstated.

       Additionally, we refuse the State’s petition for discretionary review filed June 12,

2015, and we refuse Appellant’s petition for discretionary review filed August 17, 2015.




Delivered October 7, 2015
Publish